Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2011/0153338 to Anderson (Anderson) in view of U.S. Patent Publication #2005/0163602 to Warlow (Warlow), U.S. Patent #10,453,348 to Speasl (Speasl), and either U.S. Patent #6,127,810 to Sato (Sato) or both Sato and U.S. Patent Publication #2002/0086703 to Dimenstein (Dimenstein) or, either alone or also in view of Swedish Patent Application #1530185-6 to Andersson (Andersson2). 
With Respect to Claim 1
Anderson discloses an accommodation device configured to accommodate a plurality of work vehicles that carry out a work while traveling autonomously, comprising: a plurality of work vehicles that carry out a work while travelling autonomously (see e.g. [0025, 0029]) and transporting the work vehicles from one location to another via a vehicle ([0039]); wherein each accommodation case of the plurality of accommodation cases comprises: (ii) a power storage section (144) for charging electric power to the battery for storage therein when a stored power amount of the battery is equal to or smaller than a preset stored power amount ([0039] discloses such recharging, noting that recharging when the stored power amount is equal to or smaller than a preset stored power amount is inherent as it will at least charge when less than full or alternately the structure is clearly capable of the claimed use at other desired preset power amounts if desired e.g. by having a user power it up to any given desired power level or automating such powering up activity), but does not provide details of the structure of the vehicle and so does not disclose a plurality of accommodation cases configured to be mounted on a load carrying bed of a transporter vehicle and capable of accommodating the plurality of work vehicles individually; a movable track mounted on the load carrying bed of the transporter vehicle configured to connect to each of the plurality of accommodation cases respectively and further configured to rotate each of the plurality of accommodation cases along a vertical, circumferential preset path of the track; wherein each accommodation case of the plurality of accommodation cases comprises: (i) a detection section for detecting an output voltage, and based on a difference between the output voltage and an output voltage at a time of a fully charged state of the battery, detecting a stored power amount of a battery mounted 
However, Warlow discloses using a movable track (51-52 and related structure) mounted on the load carrying bed of a transporter vehicle (abstract, [0018], [0020], [0024]) in order to allow for materials or cargo to be easily loaded and unloaded for transport via the vehicle without manual lifting and/or with minimal interaction from an operator ([0018-0021]), the movable track configured to connect to the cargo to secure the cargo in place ([0038], noting tire retaining device is disclosed as one example of a cargo retaining device).  
Speasl discloses a similar accommodation device (base module 105 which as shown is  a vehicle with wheels or disclosed as being coupled to a vehicles) for a plurality of work vehicle that carry out work while traveling autonomously (noting UAV 100) and a track (120) for moving an accommodation structure/work vehicle holding device (takeoff/landing surface 115), the accommodation structure including a power storage section (power transfer module 110) for charging electric power to the battery of the work vehicles for storage therein (Col. 7 lines 35-44); and using the same power source (505) on the transporter vehicle for moving along the track and the power storage section of the accommodation structure (Col. 8 lines 11-17, Col. 17 lines 53-57; see also Col. 10 lines 62-67 for using solar panels 165 to assist in providing electrical energy to power the power transfer module 110 and the motor 125 as well as other parts of the base module 105).  
Dimenstein discloses forming a docking/charging station with a detection section for detecting a stored power amount of a battery mounted on a charging/connected device 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Warlow, to hold and transport the work vehicles of Anderson in accommodation cases/containers secured to a movable track mounted on the load carrying bed of a transporter vehicle like that of Warlow, in order to allow for long distance transportation and deployment of the work vehicles as taught by Anderson and ease of loading and unloading the accommodation cases/containers and their contents as taught by Warlow, and/or as a mere selection of an art appropriate structure for the home location (104).  
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Speasl to use the same source (e.g. solar panels or power source 555) to power both the power storage section of an accommodation structure used to recharge an autonomous work vehicle and the structure the accommodation structure is mounted to, to use a same power source onboard the transporter vehicle to power both the power storage section of the accommodation cases and the movable track, as a mere selection 
It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sato or Dimenstein and Sato, to add a detection section to the accommodation cases in order to allow for use and charging of work vehicles which lack detection sections of their own, in order to allow the accommodation cases to charge when power is not full and stop charging when the work vehicles are fully charged, as a redundant charging system in case the detection section on the work vehicle(s) is faulty or malfunctioning, in order to allow for indication of the charging or charged state of the work vehicle in the accommodation case (e.g. via LED as taught by Dimenstein), and/or as a mere selection of an art appropriate home base/docking station structure to use. 
	Alternately, although Examiner maintains that Anderson provides sufficient motivation to use cases for the work vehicles, Andersson2 discloses transporting similar work vehicles to those of Anderson in a plurality of accommodation cases attached to the vehicle (e.g. multiple such cases connected as a stand, see e.g. FIGS. 1, 2C, and 3) for transport and deployment to various work sites, and including a recharging structure for recharging the work vehicles in the cases, which provides additional motivation for/evidence of the obviousness of the combinations above (e.g. using accommodation cases to removably store the work vehicles of 
With Respect to Claim 3
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: a temperature sensor mounted on the work vehicle for detecting an ambient temperature; a gas cylinder mounted on the work vehicle and charged with fire extinguishing gas; and a valve control section configured to open a valve of the gas cylinder when the ambient temperature becomes equal to or higher than a preset temperature (at least inasmuch as the structure is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses work vehicles having various functions and configurations and fire fighting robots with temperature sensors are known in the art as are gas cylinders with fire extinguishing gas and valve controls).  
With Respect to Claim 4
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: an air blower for blowing air onto a dropped object in the work site (at least inasmuch as the structure is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses various different work vehicles with different functions and that grass cutting work vehicles are well known in the art).   
With Respect to Claim 5
.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of U.S. Patent #7,182,144 to Baba (Baba), U.S. Patent #7,228,203 to Koselka (Koselka), and U.S. Patent #8,807,234 to Ariizumi (Ariizumi).
With Respect to Claim 3
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Baba discloses a work vehicle/robot used for fire fighting and including sensors mounted on the work vehicle for detecting fire and an extinguisher including an extinguishant for extinguishing the fire; Koselka discloses using a temperature/heat sensor on a robot to detect dangers (although not explicitly stated in Koselka, fire is a common danger detectable via heat sensors); and Ariizumi discloses an automated fire extinguishing system including a sensor (12) 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baba, to use a fire fighting robot/vehicle as the work vehicle of the combination, and it would further have been obvious in view of Koselka to use a temperature sensor as the fire detecting sensor as a mere selection of an art appropriate type of fire sensor to use or at most a mere substitution of one art known fire sensor to use and to use a gas fire extinguishant in a gas cylinder and a valve control section as taught by Ariizumi, as obvious selections of art appropriate extinguishant and extinguisher structures to use for the fire fighting robot. For clarity, Baba provides the motivation to add fire fighting functionality to the Anderson work vehicles, and Koselka discloses a sensor useful in fire detection and Ariizumi discloses a fire extinguisher and related automatic control structure that are obvious to add to the work vehicle to accomplish the fire fighting task. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of U.S. Patent #9,241,442 to Diazdelcastillo (Diaz).
With Respect to Claim 4
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the 
Diaz discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site (Col. 4 lines 8-19); and the work vehicle includes an air blowing section (Col. 4 lines 20-24) for blowing air onto a dropped object in the work site (it is Examiner’s position that blowing air for specific tasks inherently allows blowing air onto an appropriate dropped object on a work site and/or alternately it would be obvious to have this task be done as a mere selection of an art appropriate blowing task).  
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Anderson to use different work vehicle structures for various tasks including lawn related tasks, and the disclosure of Diaz of using a work vehicle for grass cutting and air blowing, to form the work vehicle of the combination for these purposes (either permanently or by using replacable modules as taught by Diaz for the benefits disclosed by Diaz for its modular structure as well as the commonly known benefits of such modularity/separability).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of Diaz and/or U.S. Patent #6,611,738 to Ruffner (Ruffner)
With Respect to Claim 5
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the 
Diaz discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site (Col. 4 lines 8-19) as well as the use of telescopic arms (Col. 6 line 24) and rake/broom modules; Ruffner discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site and including an arm portion (61, FIG. 6) that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Diaz, to add a telescopic arm or rake/broom module to the device which is an arm that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle as a mere selection of an art appropriate direction for the arm to extend and/or a mere selection of an art appropriate rake/broom structure and direction to use.  Alternately it would have been obvious to use an arm portion as taught by Ruffner for the benefits disclosed by Ruffner for its structure.  Alternately, Diaz provides further motivation to add the Ruffner arms to the work vehicle of the combination.
Response to Arguments
Applicant’s arguments filed 2/4/2020 have been considered but are not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments that the combination of cited prior art references does not disclose the detection section detecting an output voltage at a time of a fully charged state and comparing it to the stored power amount of the vehicle, Sato discloses detecting an output voltage to 
In response to applicant's argument that Sato and Dimenstein are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sato and Dimenstein are both relevant to the problem of recharging batteries/power sources, which is reasonably pertinent to the particular problem with which applicant was concerned (noting that the recharging structure of the accommodation device is a key feature of the invention). Although the entire universe of devices that happen to have a power source and a processor to be within the same field of endeavor, the electronic/electrical components of the invention are general purpose structures that are useful in a wide variety of fields of endeavor, and Examiner maintains that many prior art references (such as Sato and/or Dimenstein) disclosing battery, detection, and/or processor structures would be considered relevant by/to a person of ordinary skill in the art when considering the problem of powering electronic/electrical work vehicles and recharging them at a work station/accommodation device. It is further noted that Sato discloses use with “Modern electronic apparatuses including notebook type personal computers and digital cameras”, which clearly indicates applicability to other electronic devices than just digital cameras and personal computers (i.e. those are merely examples of electronic devices it could apply to and are clearly non-limiting), and the examples are only in the description of the background art and so clearly not intended to in any way limit the overall disclosure of Sato. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (e.g. the general unsupported conclusory statement that the claimed features could not be assembled from the teachings of the cited references), the examiner recognizes that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Anderson discloses much of the functionality of the claimed structures, but does not provide details as to how these functions are accomplished (e.g. it discloses recharging but does not detail the structure of the charger/recharger or how it operates), necessitating one of ordinary skill in the art to look to their own knowledge and/or other prior art references to obtain such details, and the other prior art references provide such details; see the rejection of the claims above for the teachings, suggestions, and motivations that would lead one of ordinary skill in the art to combine the references to arrive at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734